Citation Nr: 0919379	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1987 to July 2007.  These matters are before the Board 
of Veterans' appeals (Board) on appeal from an October 2007 
rating decision by the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2009, a 
videoconference was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a 
bilateral shoulder disorder and for right knee disability are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran has a chronic back 
disability, thoracolumbar strain, that had its onset in 
service.


CONCLUSION OF LAW

Service connection for thoracolumbar strain is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter.

        II. Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

The Veteran's service treatment records (STRs) show that he 
was seen frequently for complaints of chronic low back pain.  
Treatment included physical therapy and medication, and the 
Veteran was placed on a physical profile for the back 
disability.  The diagnoses were lumbago and back strain.  On 
July 2007 pre-discharge general VA examination the examiner 
noted that the Veteran had a 15 year history of chronic back 
pain in service.  Recurrent thoracolumbar strain, currently 
with a normal examination was diagnosed.

The pertinent evidence summarized above shows that the 
Veteran has a medical diagnosis of thoracolumbar strain with 
a history of recurring (over a 15 year period) complaints 
that began in service.  It reflects that he has a chronic 
back disability that had its onset in service.  The criteria 
for establishing service connection are met; service 
connection for thoracolumbar strain is warranted.


ORDER

Service connection for thoracolumbar strain is granted.


REMAND

The Veteran's STRs show that he was seen for shoulder 
complaints in November 2000, with a finding of "left 
shoulder pain consistent with rotator cuff impingement".  A 
June 2001 record shows that he was seen for complaints of 
right knee pain and popping.  Right knee strain was 
diagnosed.  A December 2003 record notes that the Veteran had 
right shoulder pain for three years.  On July 2007 pre-
discharge general VA examination, the Veteran reported 
bilateral shoulder pain and a popping sensation.  He also 
reported that his right knee locks two to three times a week 
on average and that gives way two to three times per week.  
On physical examination the shoulders and right knee were 
unremarkable; X-rays were negative.  The examiner found that 
there was insufficient clinical information for a diagnosis 
related to the Veteran's bilateral shoulders and right knee.

At the March 2009 videoconference hearing, the Veteran 
testified that he has increasing pain and difficulty with his 
shoulders and knee.  He expressed the belief that if he were 
examined by an orthopedic specialist some type of underlying 
pathology would be found to account for his chronic pain.  

Pain of itself is not a compensable disability.  However, in 
light of the Veteran's testimony, the Board finds that an 
orthopedic examination is needed to determine conclusively 
whether the Veteran indeed has underlying pathology to 
account for his complaints of pain.  Notably, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that when a 
VA examination is necessary is a low threshold requirement.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine whether he has chronic 
disabilities of his shoulders and right 
knee and, if so, whether such 
disability(ies) is/are related to his 
service.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination (specifically noting STR 
reports of bilateral shoulder and right 
knee complaints).  Any tests or studies 
deemed necessary should be completed.  All 
pertinent findings should be reported in 
detail.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide opinions 
responding to the following:  (a) Does the 
Veteran had a chronic disability of the 
right knee and/or of the right and left 
shoulders?  (b) If the response to (a) is 
yes, what is/are the diagnosis(es) for 
each such disability?  (c) For each 
disability diagnosed, is it at least as 
likely as not (i.e., a 50% or better 
probability) that such is related to the 
Veteran's service, and specifically to the 
shoulder and right knee complaints noted 
therein.  The examiner must explain 
rationale for all opinions.
2.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


